Woodward, J.:
The evidence was sufficient that a jury might have found that the plaintiff, a hodcarrier, was employed by the defendants in the construction of a building, and that he was placed at work carrying bricks in a hod from one floor to another above it, using a ladder for this purpose; that the defendants supplied this ladder, and that after the plaintiff had been at work a few hours one of the rounds of this ladder .broke under him, resulting in a partial fall, and injuries of which he here complains. This, under the provisions of section 18 of the Labor Law (Laws of 1897, chap. 415), makes & prima farde case of negligence on the part of the defendants, and we think the granting of a motion to dismiss was error. The duty of the master, under the provisions of the Labor Law, is to use reasonable care to furnish safe appliances; it is a duty which the master cannot delegate, and when a ladder, scaffold or other appliance mentioned in the statute breaks while in use for the purposes for which it was designed, it raises a presumption of negligence which, unexplained, justifies a recovery. (Stewart v. Ferguson, 52 App. Div. 317, 318, and authorities there cited; affd., 164 N. Y. 553.)
The judgment appealed from should be reversed and a new trial granted, costs to abide the event.
All concurred.
Judgment reversed and new trial granted, costs to abide the event.